/l/

FILED

JUN 2 2 2015

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts forthe District of Columbia
TERRANCE L. JAMES-BEY, )
)
Plaintiff, )
)

V. ) Civil Action No. 15-755
)
UNITED STATES OF AMERICA, et al, )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff‘s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

Plaintiff, who currently is incarcerated in North Carolina, identiﬁes himself as “a
Moorish American Sovereign.” Compl. ﬁl 1. He alleges that defendants misrepresented him “as
a Black” who is “subject to the . . . jurisdiction of [the] United States.” Id. 11 4. Consequently,
plaintiff allegedly “is physically injured, has lost wages and income, [has] been falsely
imprisoned, and [has] suffered mental and physical anguish.” Id. 11 5. Aside from a “judgment

against one or all defendants,” plaintiff demands no particular relief.

Plaintiffs purported status as a Moorish American does not place him beyond the reach
of federal or state law. See, e. g., United States v. Toader, 409 F. App’x 9, 13 (7th Cir. 2010)
(rejecting as frivolous arguments “that the federal courts lack subject matter jurisdiction over

[the defendant] and that the laws he is charged with violating are inapplicable to him because he

is a Native Asiatic Moorish National Citizen”); Jones-El v. S. Carolina, No. 5:13-CV—01851,

2014 WL 958302, at *8 (D.S.C. Mar. 11, 2014) (“The law is clear that Moorish Americans, like

all citizens of the United States, are subject to the laws of the jurisdiction in which they reside”)
(citing cases); Pitt—Bey v. District of Columbia, 942 A.2d 1132, 1135 (DC. 2008) (rejecting
claims that criminal defendant was “immune from prosecution in the Superior Court of the
District of Columbia” and that he “should be accorded diplomatic immunity pursuant to federal

law” based on his status as a member of The Nation of Moorish Americans”).

Because the complaint “lacks an arguable basis either in law or in fact,” Neitzke v.
Williams, 490 US. 213, 325 (1989), it is frivolous and subject to dismissal, see 28 U.S.C. §§
1915(e)(2)(B)(i), 1915A(b)(1); see also El Bey v. New Jersey, No. 14—1221, 2014 WL 4197572,
at *1 (D.D.C. Aug. 20, 2014). An Order consistent with this Memorandum Opinion is issued

separately.

4% M, 43%)

United States District Judge

DATE: 5/